PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/911,184
Filing Date: 5 Mar 2018
Appellant(s): Zhou, Yuchen



__________________
Bing K. Yen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Aug 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated Jul 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims. Please refer back to the Final Office Action dated Jul 15, 2021 for the applicable rejection(s) as noted below: 
103 Rejections for
Claim 1, on Page(s) 3-8
Claim 4, on Page(s) 8-9
Claim 6, on Page(s) 9-10
Claim 8, on Page(s) 10-11
Claim 9, on Page(s) 11
Claim 17, on Page(s) 13-14
Claim 18, on Page(s) 14-18
Claim 20, on Page(s) 19-23
Claim 21, on Page(s) 23

(3) Response to Argument
Appellant’s Arguments, filed on Aug 25, 2021, towards the previous prior art rejections on Page(s) 7-18 have been fully considered but are not persuasive. 

Appellant argues, on Page(s) 7-13 of their Appeal Brief, the rejection of Claim 1, stating that the combination would not be viable given the location of the pressure nodes in Antfolk and Augustsson. Appellant also argues that in the event the combination could be performed, the combination would render the prior art unsatisfactory for its intended purpose. 
The examiner respectfully disagrees.
Regarding the rejection, the examiner first notes that the combination as a whole needs to be taken into account, further noting that the claim is an apparatus claim. The rejection relies on Antfolk to describe the general structure of the device, with Augustsson being brought in to explicitly describe the use of standing acoustic wave and how the channel widths can be varied to obtain different number of pressure nodes in a device. Then, Sharpe and Guldiken are introduced to teach a channel with a tapering section and the usage of specific widths to obtain a specific number of pressure nodes in a channel with differing widths (two pressure nodes followed by a single pressure node), respectively. The combination as a whole, and thus the rejection made in the Final Office action, describes a device with a channel that has two sections, each with different widths and a tapering section connecting the channels with differing widths, where the widths have been chosen to correspond to a specific value that leads to a certain number of pressure nodes being formed in the channel. Given that the rejection has also addressed the means for generating ultrasound in the form of standing wave, the rejection used to reject Claim 1 addresses each and every limitation of Claim 1, with the resulting combination having the correct number of pressure nodes in the required locations. Appellant’s arguments focus solely on Antfolk + Augustsson and do not take the combination as a whole nor result of said combination into account. 
Regarding the result of the combination on the functionality of the prior art device, the examiner notes that, as the resulting device meets each and every limitation of the claim, the resulting device would perform the separation intended and lead the particles to their respective outlets. The intended purpose of the prior art device described by Antfolk is to obtain a 

Appellant argues, on Page(s) 13 of their Appeal Brief, the rejection of Claim 1, stating that the combination does not teach a second pair of side channels connecting the second outlet to the downstream end of the narrow section. 
The examiner respectfully disagrees.
Regarding the rejection, the examiner has addressed where the side channels are located and included annotated figures in all Office Actions. For completeness of the record, said images are reproduced below (images can be found in the Final Office Action, Page 5 and Page 12).  

    PNG
    media_image2.png
    199
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    156
    493
    media_image3.png
    Greyscale



Appellant argues, on Page(s) 13-14 of their Appeal Brief, the rejections of Claims 3, 5, 10, 12 and 14-16, stating that they are allowable based on the arguments for Claim 1. Claim 1 has already been addressed above.

Appellant argues, on Page(s) 14 of their Appeal Brief, the rejection of Claim 4, stating that one of skill in the art would not use a PDMS cover with the acoustic standing wave device of the combination of Claim1 because Guldiken teaches that PDMS is not compatible with bulk acoustic waves and bulk transducers. Appellant states that using said PDMS cover would render the device unsatisfactory for its intended purpose. 
The examiner respectfully disagrees.
Regarding the teachings of the Guldiken reference, the examiner concedes that a PDMS cover would not be compatible with bulk acoustic waves and bulk transducers as taught by Guldiken. However, the device at hand, and the combination used to reject Claim 1, relies on generating standing acoustic wave and not bulk acoustic waves. In fact, Guldiken teaches, in Page 913 of the Guldiken reference, that a PDMS cover is indeed functional with standing acoustic waves. Appellant’s argument does not take into account the combination as a whole and dismisses the standing acoustic wave aspect of the combination and of the section relied on by the examiner for the rejection of Claim 4. 

Appellant argues, on Page(s) 15-16 of their Appeal Brief, the rejection of Claim 6, stating that one of skill in the art would not change the location of the piezoelectric transducer to 
The examiner respectfully disagrees.
Regarding the teachings of Antfolk, the examiner notes that Antfolk is not concerned with observing and/or measuring any particle in the acoustofluidic device. Antfolk demonstrates, in Fig 2 of the Antfolk reference, a proof of concept as to how the particles react within the channel when the piezoelectric transducer is active vs when it is not active. This does not describe that Antfolk is concerned with optical measurements in this location. In fact, Antfolk clearly describes that separated target particles are measured and/or analyzed in a subsequent device that is connected with one of the outlets of the acoustofluidic device as shown in Fig 1 of Antfolk (reproduced below directly from the Antfolk reference). 

    PNG
    media_image4.png
    553
    827
    media_image4.png
    Greyscale

Rearranging the location of the piezoelectric transducer in the device would not interfere with the operation of the device nor would it lead to a different outcome as the piezoelectric transducer would still be near the channel on which it acts. Thus, changing the location of the piezoelectric transducer is a matter of preference by the user and would not interfere with the operation of the device. 

Appellant argues, on Page(s) 16 of their Appeal Brief, the rejection of Claim 7, stating that they are allowable based on the arguments for Claim 4. Claim 4 has already been addressed above.

Appellant argues, on Page(s) 16-17 of their Appeal Brief, the rejection of Claim 8, stating that it is unclear how the device will work after modification. 
The examiner respectfully disagrees.
Regarding the rejection, the examiner first notes that the combination as a whole needs to be taken into account, further noting that the claim is an apparatus claim. The rejection relies on Antfolk to describe the general structure of the device, with Augustsson being brought in to explicitly describe the use of standing acoustic wave and how the channel widths can be varied to obtain different number of pressure nodes in a device. Then, Sharpe and Guldiken are introduced to teach a channel with a tapering section and the usage of specific widths to obtain a specific number of pressure nodes in a channel with differing widths (two pressure nodes followed by a single pressure node), respectively. The combination as a whole, and thus the rejection made in the Final Office action, describes a device with a channel that has two sections, each with different widths and a tapering section connecting the channels with differing widths, where the widths have been chosen to correspond to a specific value that leads to a certain number of pressure nodes being formed in the channel. Given that the rejection has also addressed the means for generating ultrasound in the form of standing wave, the rejection used to reject Claim 1 addresses each and every limitation of Claim 1, with the resulting combination having the correct number of pressure nodes in the required locations. Appellant’s arguments focus solely on Antfolk + Augustsson and do not take the combination as a whole nor result of said combination into account. It is also noted that, as the resulting combination has the 

Appellant argues, on Page(s) 17-18 of their Appeal Brief, the rejection of Claim 9, stating that Guldiken teaches away from using sheath fluid in an acoustophoretic device. 
The examiner respectfully disagrees.
Regarding the rejection, the examiner first notes that Antfolk already describes the use of sheath fluid in the device in Claim 1. Guldiken is brought in merely to teach the results of using a certain number of pressure nodes in a channel and is not being used to further modify use, or lack thereof, of sheath fluid in the rejection of Claim 9. Guldiken focuses on sheathless acoustic particle separation and describes that using sheath fluid requires additional considerations, as noted by Appellant. Guldiken, however, does not state that using sheath fluid in acoustic separation processes is impossible. Guldiken teaches the advantages of using sheathless acoustic particle separation over an acoustic separation that relies on sheath fluid. 

Appellant argues, on Page(s) 18-20 of their Appeal Brief, the rejection of Claim 17, stating that it is unclear how the device will work after modification. Appellant also argues that the additional limitation of Claim 17, namely the third pair of side channels, aren’t explicitly used in the reference for removing particles or cells. 
The examiner respectfully disagrees.
Regarding the rejection, the examiner first notes that the combination as a whole needs to be taken into account, further noting that the claim is an apparatus claim. The rejection relies on Antfolk to describe the general structure of the device, with Augustsson being brought in to explicitly describe the use of standing acoustic wave and how the channel widths can be varied to obtain different number of pressure nodes in a device. Then, Sharpe and Guldiken are introduced to teach a channel with a tapering section and the usage of specific widths to obtain resulting combination having the correct number of pressure nodes in the required locations and the additional side channels required in Claim 15. Appellant’s arguments focus solely on Antfolk + Augustsson and do not take the combination as a whole nor result of said combination into account. It is also noted that, as the resulting combination has the required number of pressure nodes in the required locations and the required number of side channels in the required locations, the particles would behave as expected from an acoustophoretic standpoint. 
Regarding the usage of the third side channels, the examiner first notes that the claim at hand is an apparatus claim. The combination made by the examiner addresses the structure as a whole – including the third side channels as indicated above. Therefore, the structure of the device would be capable of the functional language and/or intended result of removing particles and/or cells from the fluid.

Appellant argues, on Page(s) 20-21 of their Appeal Brief, the rejection of Claim 18, stating that Claim 18 is allowable, the arguments used being similar to those used for Claim 1. 
The examiner respectfully disagrees.
Regarding the rejection, the examiner first notes that the combination as a whole needs to be taken into account, further noting that the claim is an apparatus claim. The rejection relies on Antfolk to describe the general structure of the device, with Augustsson being brought in to resulting combination having the correct number of pressure nodes in the required locations. Appellant’s arguments focus solely on Antfolk + Augustsson and do not take the combination as a whole nor result of said combination into account. The resulting device would perform the separation intended and lead the particles to their respective outlets.

Appellant argues, on Page(s) 21 of their Appeal Brief, the rejection of Claim 2 and 11, stating that they are allowable based on the arguments for Claim 18. Claim 18 has already been addressed above.

Appellant argues, on Page(s) 21-22 of their Appeal Brief, the rejection of Claim 21, stating that it is unclear how the device will work after modification. 
The examiner respectfully disagrees.
Regarding the rejection, the examiner first notes that the combination as a whole needs to be taken into account. The rejection relies on Antfolk to describe the general structure of the device, with Augustsson being brought in to explicitly describe the use of standing acoustic resulting combination having the correct number of pressure nodes in the required locations and thus the particles would behave in an expected manner that can be clearly envisioned by one of skill in the art. Appellant’s arguments focus solely on Antfolk + Augustsson and do not take the combination as a whole nor result of said combination into account. It is also noted that, as the resulting combination has the required number of pressure nodes in the required locations, the larger particles would be directed to the single central node and not be diverted towards the waste.

Appellant argues, on Page(s) 22-24 of their Appeal Brief, the rejection of Claim 20, stating that that the combination of Antfolk + Augustsson would render the device inoperable for its intended purpose. Appellant also argues that Guldiken teaches away from using sheath fluid in an acoustophoretic device. 
The examiner respectfully disagrees.
Regarding the rejection, the examiner first notes that the combination as a whole needs to be taken into account. The rejection relies on Antfolk to describe the general structure and methodology of use of the device, with Augustsson being brought in to explicitly describe the resulting combination having the correct number of pressure nodes in the required locations. Appellant’s arguments focus solely on Antfolk + Augustsson and do not take the combination as a whole nor result of said combination into account. The resulting device would perform the separation intended and lead the particles to their respective outlets.
Regarding the teachings of Guldiken, the examiner first notes that Antfolk already describes the use of sheath fluid in the device in Claim 20. Guldiken is brought in merely to teach the results of using a certain number of pressure nodes in a channel and is not being used to further modify use, or lack thereof, of sheath fluid in the rejection. Guldiken focuses on sheathless acoustic particle separation and describes that using sheath fluid requires additional considerations, as noted by Appellant. Guldiken, however, does not state that using sheath fluid in acoustic separation processes is impossible. Guldiken teaches the advantages of using sheathless acoustic particle separation over an acoustic separation that relies on sheath fluid. 



(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.C.L./            Examiner, Art Unit 1797                                                                                                                                                                                            
Conferees:
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.